DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4, 5, 10, 12 and 13 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Fouillade et al. [U.S. PG Publication No. 2012/0215380] and Yasukawa et al. [U.S. PG Publication No. 2005/0159841]) do not disclose, with respect to claim 1, a robotic system that determines whether a chosen spatial area is within a current view of its camera, when it is determined that the spatial area is within the current view of the camera, the camera will capture an image and transmit the captured image to a remote terminal, while in the case that the spatial area is outside of the current view, then a first imaging data is transmitted to the remote terminal, this first imaging data includes an image of the spatial area which was captured previously and stored in a storage unit, as well as header information indicating that this is stored image data, then when the robot finally reaches a destination where the spatial area is within view of the camera, a second image data is captured and transmitted to the remote terminal, this second image data includes the new image of the area and header information indicating that it was captured by the mobile robot in response to receiving designation of the spatial area from the remote terminal. Rather, the disclosed prior art failed to specify the header information indicating as per currently claimed in combination with the rest of the claim language. The same reasoning applies to claims 10, 12 and 13 mutatis mutandis. Additional references were found, such as Dickinson et al. [U.S. PG Publication No. 2015/0062334], .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483